UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No.1) Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 B GREEN INNOVATIONS, INC. (Exact name of the Registrant as specified in its charter) New Jersey 20-1862731 (State of Incorporation) (I.R.S. Employer ID Number) 750 Highway 34, Matawan, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: 732-441-7700 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: None Indicate by checkmark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by checkmark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by checkmark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yes o Nox The aggregate market value of the voting Common Stock held by non-affiliates on June 30, 2009 (the last business day of our most recently completed second fiscal quarter) was $748,294 using the closing price on June 30, 2009. As of March 17, 2010, the Registrant had 599,115,287 shares of Class A common stock outstanding and 115,025 shares of Class B common stock outstanding. Explanatory Note This amendment is being filed in order to:(i) modify the audit report of Bagell, Josephs, Levine & Company, LLC contained herein, (ii) correct the proper name order for our independent registered public accounting firm, (iii) incorporate the Segment Data footnote and amend the description of our business to reflect the modification of the Segment Data footnote and (iv) to reverse accrued dividends which have not been declared.No other change has been made, and the information contained in this Report has not been updated.For more current information regarding the Company, readers should refer to the more recent reports filed by the Company with the Securities and Exchange Commission. Table of Contents TABLE OF CONTENTS PART I Item 1. Business 4 PART IV Item 15. Exhibits and Financial Statement Schedules 11 Signatures 12 Table of Contents PART I ITEM 1.BUSINESS BACKGROUND OVERVIEW B Green Innovations, Inc.,a New Jersey corporation, based in Matawan, New Jersey, (OTC Bulletin Board: BGNN), f/k/a iVoice Technology, Inc., (“B Green Innovations” or the “Company”) was incorporated on November 10, 2004 as a wholly owned subsidiary of iVoice, Inc. ("iVoice").The Company received by assignment all of assets, liabilities and obligations of iVoice Technology, Inc., a Nevada corporation.When we refer to or describe any agreement, contract or other written instrument of the Company in this Report, we are referring to an agreement, contract or other written instrument that had been entered into by iVoice Technology, Inc., a Nevada corporation and assigned to the Company, or agreement, contract or other written instrument entered into by B Green Innovations. In May 2008, the Company formed B Green Innovations, Inc. (“B Green”) as a wholly owned subsidiary and agreed to invest up to $500,000 in B Green, to commercialize its “green” technology platforms. On November 17, 2009, pursuant to an Agreement and Plan of Merger (the “Merger Agreement”), B Green Innovations, Inc., a wholly owned subsidiary of iVoice Technology, Inc. (the “Company”), merged into iVoice Technology, Inc. The Company is now dedicated to the development, manufacture, and distribution of “green” products. The Company will also continue to support the Interactive Voice Response ("IVR"), software that was developed by iVoice. We currently have no plans to engage in future research and development, to launch any additional versions of the IVR software or other products, or to continue to market this product. On July 28, 2009, the Board of Directors and shareholders through written consent representing a majority of the total voting Class A and Class B Common stock voted to change the name of the Company to B Green Innovations, Inc.On November 20, 2009, the Company filed an Amendment to the Certificate of Incorporation with the State of New Jersey to officially change the name of the Company. Our principal office is located at 750 Highway 34, Matawan, New Jersey 07747. Our telephone number is (732) 441-7700 . Our company website is located at www.bgreeninnovations.com. 4 Table of Contents OUR BUSINESS B Green Innovations, Inc., is dedicated to becoming a “green” technology company, focused on acquiring and identifying promising technologies that address environmental issues. The first technology will be used to create new products from recycled tire rubber. EcoPod® and VibeAway® address important environmental concerns and problems facing the planet today. EcoPod® and VibeAway® are 100% recycled rubber-based products that can be utilized as support pads under any units that vibrate and make noise, including washing machines, dryers, compressors, commercial condensers, and many other units that advantageously benefit from sound and vibration control. In addition, we announced that we had filed a new patent application for a process it described as “Recycled Tire Pod with Appliance Recess Guide.” The Company continues to evaluate additional products to its product line as well as expanding its distribution channels. The Company will also continue to support the Interactive Voice Response ("IVR"), software that was developed by iVoice. The Company's Interactive Voice Response line was designed to read information from and write information to, databases, as well as to query databases and return information. We currently have no plans to engage in future research and development, to launch any additional versions of the IVR software or other products, or to continue to market this product. IVR is an application generator that allows full connectivity to many databases, including Microsoft Access, Microsoft Excel, Microsoft Fox Pro, and Paradox, or to standard text files. The IVR software is sold as an application generator that gives the end user the ability to develop its own customized IVR applications or as a customized turnkey system. IVR performs over 40 different customizable commands. Examples of IVR range from simply selecting announcements from a list of options stored in the computer (also known as audio text) to more complex interactive exchanges such as querying a database for information. In conjunction with the Spin-off from iVoice, the Company entered into an Administrative Service Agreement dated August 1, 2004, as amended (the “Administrative Services Agreement”) with iVoice.Under the terms of the Administrative Services Agreement, iVoice provided administrative services to the Company on a month-to-month basis until the Company was able to replace the services provided by iVoice. As of October 1, 2009, iVoice, Inc. suspended all charges for the Administrative Service Agreement with the Company. The Company has continued to operate at a loss. Additionally, the Company has relied on iVoice for financial, administrative and managerial expertise in conducting its operations. The Company has developed and maintained its own credit and banking relationships, and performs its own financial and investor relation functions.However, the Company may not be able to successfully maintain the financial, administrative and managerial structure necessary to operate as an independent public company, and the development of such structure will require a significant amount of management’s time and other resources. The Company has received a going concern opinion from its auditors.Its continuation as a going concern is dependent upon obtaining the financing necessary to operate its business.If the Company cannot find sources of additional financing to fund its working capital needs, the Company will be unable to obtain sufficient capital resources to operate our business.We cannot assure you that we will be able to access any financing in sufficient amounts or at all when needed.Our inability to obtain sufficient working capital funding will have an immediate material adverse effect upon our financial condition and our business. 5 Table of Contents Subsequent to December 31, 2009, the Company received a preferred stock investment of $1.2 million. The Series A Preferred Stock is as follows: 1. Investors in Series A Preferred Stock have no voting rights and do not join with the Class A Common Stock shareholders in voting on shareholder matters regarding the Company. 2. Investors in Series A Preferred Stock will accrue 3% dividends on a quarterly basis, which is below commercial market borrowing rates. 3. Investors in Series A Preferred Stock may convert their shares into Class A Common Stock at current market prices at the time of the conversion with no discount to market. 4. The Company can redeem part or all of the Series A Preferred Stock by paying the investors the initial value plus accrued dividends plus a warrant at an exercise price of $0.05 per share. The business of the Company is not seasonal. The Company maintains no special arrangements relating to working capital items, and as far as it is aware this is standard in the industry. None of the Company’s present business is subject to renegotiation of profits or termination of contracts or subcontracts at the election of the government. PRODUCTS AND SERVICES In 2006 the Environmental Protection Agency (“EPA”) became involved, publishing a guidebook called “Scrap Tire Cleanup” in which it noted that large scrap tire stockpiles present a risk to human health and the environment for several reasons. It noted that, “They provide an ideal breeding ground for mosquitoes, which carry and transmit life-threatening diseases, such as encephalitis, West Nile and Eastern equine virus, and dengue fever in some regions. Stockpiles can also catch on fire as a result of lightning strikes, equipment malfunctions or arson. The longer the stockpile continues unabated, the more likely it is to catch fire, some experts no longer consider it a question of if a stockpile will catch fire, but when it will burn.” According to this report, “State, federal and local agencies have spent tens of millions of dollars over the past several decades in responding to tire fires and, as a general rule, it is five to ten times more expensive to remediate a fire site than it is to remove tires before they catch fire.” This is where B Green comes in. The Company recently completed its review and analysis relating to the manufacture of products from recycled tires and will be filing for several patents to address this problem.The Company’s products include its VibeAway® Pads and EcoPod® (see below). The Company continues to evaluate additional “green” products to add to its line as well as opportunities to increase its distribution channels. The Company will also continue to support the Interactive Voice Response ("IVR"), software that was developed by iVoice. The Company's Interactive Voice Response line is designed to read information from and write information to, databases, as well as to query databases and return information. We currently have no plans to engage in future research and development, to launch any additional versions of the IVR software or other products, or to continue to market this product. 6 Table of Contents IVR is an application generator that allows full connectivity to many databases, including Microsoft Access, Microsoft Excel, Microsoft Fox Pro, and Paradox, or to standard text files. The IVR software is sold as an application generator that gives the end user the ability to develop its own customized IVR applications or as a customized turnkey system. IVR performs over 40 different customizable commands. Examples of IVR range from simply selecting announcements from a list of options stored in the computer (also known as audio text) to more complex interactive exchanges such as querying a database for information. SEGMENT DATA The Company has determined it has two reportable segments – “green” technology products and support of Interactive Voice Response (“IVR”) software. There are no inter-segment revenues.Please see Note 16 to the Financial Statements filed herein. STRATGEIC ALLIANCES Strategic alliances are an important part of our product development and distribution strategies. We rely on strategic alliances to provide technology, complementary product offerings and increased and quicker access to markets. We seek to form relationships with those entities that can provide technology or complementary market advantages for establishing the company in new market segments SALES AND MARKETING The Company plans to market and sell its products through a distribution network. B Green Innovations has distribution agreements with reputable distributors that have proven themselves within their territories and industry segments. The four main sales areas we will concentrate on will be direct selling to the appliance manufactures, large retail chains, regional distributors of appliances (suppliers) and the strong internet marketing presence. The following are our product offerings: EcoPod® - The EcoPod® is made from recycled tire rubber. It is a shock absorption pad that is used to reduce sound, vibrations, and pulsating of heavy equipment. EcoPod® is a compact, solid crumb rubber isolation blocks engineered to reduce structure noise transmission. When installed between the noise source and a secondary surface, EcoPod® will minimize sound radiation through floors, walls, ceilings and other surfaces such as sheet metal, fiberglass, glass and plastic. Applications: EcoPod® is designed to separate noise-generating sources such as heating and air conditioning (HVAC) units, appliances, pumps, motors, and generators. Typical applications include: § Appliances: Can be mounted on the bottom of washing machines, dryers, dishwashers and refrigerators to reduce vibration and noise transmission § HVAC: Mount under feet of slab or rooftop mounted air conditioners, heat pumps and other refrigeration equipment to reduce structure borne vibration noise § Equipment: Used to isolate vibration from pool pumps, generators and other vibration generating equipment. Excellent for use in isolating sheet metal enclosures 7 Table of Contents VibeAway® - VibeAway® pads are specially designed washing machine anti-vibration pads for washing machines and dryers. The 100% crumb rubber pad, made from recycled tires, is designed to reduce the transfer of vibration that occurs in most typical washing and drying cycles. It is a shock absorption pad that is used to reduce sound, vibrations, and pulsating of washing machines, dryers, table saws, freezers and other large appliances. Our VibeAway® pads prevent washing machines from "walking," and help prolong the life of your washing machine, dryer or other appliance. They also reduce the need to reinforce upper level floors to reduce vibration and noise. The pads have a full refund guarantee and have the following advantages: § Reduces the transfer of vibration § Prevents washing machines from "walking" § Protect floors § Made from 100% recycled tire rubber, address important environmental concerns § Recessed for easy guidance for foot of washing machine/dryer § Full refund guarantee CUSTOMERS Our end user customers are consumers that want products that help provide a solution to minimize waste around the world. We primarily sell to wholesale distributors that are recognized in the HVAC, Appliance, Motors, Plumbing, Maintenance, Electrical, Tools and Refrigeration Industries. We do not rely on any one specific customer for any significant portion of our revenue base. COMPETITION The Company competes with a number of small and large companies.We may not be able to compete effectively against current and potential competitors, especially those with significantly greater resources and market leverage. As a result, these competitors may respond more quickly than we do to new or emerging technologies or changes in customer requirements. In addition, some of our larger competitors may be able to provide greater incentives to customers through rebates and marketing development funds and similar programs. Furthermore, some of our competitors with multiple product lines may integrate other products that we do not sell or bundle their products to offer a broader product portfolio, which may make it difficult for us to gain or maintain market share. No assurance can be given that our competitors will not develop new technologies or enhancements to their existing products or introduce new products that will offer superior price or performance features. We expect our competitors to offer new and existing products at prices necessary to gain or retain market share. Certain of our competitors have substantial financial resources, which may enable them to withstand sustained price competition or a market downturn better than us. There can be no assurance that we will be able to compete successfully in the pricing of our products, or otherwise, in the future. 8 Table of Contents MANUFACTURING AND SUPPLIERS The Company does not have the internal capability to manufacture products. We use third party manufacturing companies to produce the products.Our inability to coordinate the efforts of our third party manufacturing partners, or the lack of capacity available at our third party manufacturing partners, could impair our ability to supply product to our customers. Such an interruption could cause us to incur substantial costs and our ability to generate revenue may be adversely affected. We may not be able to enter into alternative supply arrangements at commercially acceptable rates, if at all.Moreover, while we may choose to manufacture products in the future, we have no experience in the manufacture of these products. PATENTS AND TECHNOLOGY DEVELOPMENT The Company will continue its research and development to generate new and improved product offerings while strengthening its intellectual property portfolio. The following patents have been filed, but there can be no assurance that these patents will be approved. The Company expects to make additional filings in the future: • New Interlocking Paver and Patio Blocks • Recycled Tire Trash Cans • Vehicle Mud Flaps Made of Recycled Tires • Recycled Tire Pod with Appliance Recess Guide There can be no assurance that we will not become the subject of claims of infringement with respect to intellectual property rights associated with our products.In addition, we may initiate claims or litigation against third parties for infringement of our proprietary rights or to establish the validity of our proprietary rights.Any such claims could be time consuming and could result in costly litigation or lead us to enter into royalty or licensing agreements rather than disputing the merits of such claims. GOVERNMENT REGULATION We are subject to licensing and regulation by a number of authorities in their respective state or municipality. These may include health, safety, and fire regulations. Our operations are also subject to federal and state minimum wage laws governing such matters as working conditions and overtime. We are not subject to any necessary government approval or license requirement in order to market, distribute or sell our principal or related products other than ordinary federal, state, and local laws, which governs the conduct of business in general. We are unaware of any pending or probable government regulations that would have any material impact on the conduct of business. RESEARCH AND DEVELOPMENT We currently have no plans to engage in future research and development or to launch any additional versions of the IVR software or other products. The Company has not incurred any research and development expenses related to its “green” products activities. For the year ending December 31, 2009 and 2008, the Company has not incurred any research and development expenditures. 9 Table of Contents EMPLOYEES At December 31, 2009, we had two full-time employees and one part-time employee as well as a part-time consultant. Our employees are not covered by labor union contracts or collective bargaining agreements.From time to time, the Company also employs independent contractors to support its operations. At February 25, 2010, the Company utilized one outside contractor in the accounting area. We have entered into an employment agreement with our President, Chief Executive Officer and Secretary (Jerome Mahoney).Mr. Mahoney will not provide services to the Company on a full-time basis.Many services that would be provided by employees are currently being provided to the Company by iVoice under the administrative services agreement. As of October 1, 2009, iVoice, Inc. suspended all charges for the Administrative Service Agreement with the Company.The Company is evaluating its need to hire additional personnel, and such plans will be based upon available financial resources. Currently, we expect our current employees to continue to fulfill orders received by telephone. Within the industry, competition for key technical and management personnel is intense, and there can be no assurance that we can retain our future key technical and managerial employees or that, should we seek to add or replace key personnel, we can assimilate or retain other highly qualified technical and managerial personnel in the future. In addition to other information in this Annual Report on Form 10-K, the following important factors should be carefully considered in evaluating the Company and its business because such factors currently have a significant impact on the Company's business, prospects, financial condition and results of operations 10 Table of Contents PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES The Financial Statements appear after the Signature page. 11 Table of Contents SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant caused this report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized. B Green Innovations Inc. Dated: November 16, 2010 By: /s/ Jerome Mahoney Jerome Mahoney President, CEO & CFO In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/Jerome MahoneyDated:November 16, 2010 Jerome Mahoney President Chief Executive Officer Chief Financial Officer Director By:/s/Frank Esser Dated:November 16, 2010 Frank Esser Director 12 Table of Contents B GREEN INNOVATIONS, INC. RESTATED FINANCIAL STATEMENTS DECEMBER 31, 2 13 Table of Contents B GREEN INNOVATIONS, INC. RESTATED FINANCIAL STATEMENTS CONTENTS Page REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM- Rosenberg, Rich, Baker, Berman & Company 15 Bagell, Josephs, Levine & Company, LLC 16 FINANCIAL STATEMENTS Restated Balance Sheets 17 Restated Statements of Operations 18 Restated Statements of Changes in Stockholders' Deficit 19 Restated Statements of Cash Flows 20-22 Restated Notes to Financial Statements 23-47 14 Table of Contents Rosenberg , Rich, Baker, Berman & Company 265 Davidson Avenue, Somerset, NJ 08873 Tel: 908-231-1000 Fax: 908-231-6894 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders B Green Innovations, Inc. (f/k/a iVoice Technology, Inc.) Matawan, New Jersey We have audited the accompanying balance sheet of B Green Innovations, Inc. as of December 31, 2009, and the related statement of operations, changes in stockholders' deficit, and cash flow for the year ended December 31, 2009.B Green Innovations, Inc.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audit. The financial statements of B Green Innovations, Inc as of December 31, 2008 and for the year then ended (before restated for the matter discussed in Note 18 to the financial statements) were audited by other auditors whose report dated March 14, 2009 expressed an unqualified opinion on those financial statements. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of B Green Innovations, Inc. as of December 31, 2009, and the results of its operations and its cash flow for the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. As more fully described in Note 18, the 2009 financial statements have been restated. As discussed above, the consolidated financial statements of B Green Innovations, Inc. as of December 31, 2008, and for the year then ended were audited by other auditors. As described in Note 18, these financial statements have been restated. We audited the adjustments described in Note 18 that were applied to restate the 2008 financial statements. In our opinion, such adjustments are appropriate and have been properly applied. However, we were not engaged to audit, review, or apply any procedures to the 2008 financial statements of the Company other than with respect to such adjustments and, accordingly, we do not express or any other form of assurance on the 2008 financial statements taken as a whole. The accompanying financial statements for December 31, 2009 have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company had a net loss, a negative cash flow from operations, as well as negative working capital. These issues lead to substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also discussed in Note 3. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Rosenberg, Rich, Baker, Berman and Company Somerset, New Jersey March 19, 2010, except for Note 18 as to which the date is November 16, 2010 15 Table of Contents Bagell, Josephs, Levine & Company, LLC 406 Lippincott Drive, Marlton, NJ 08053 Tel: 856-355-5900; Fax: 856-396-0022 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders B Green Innovations, Inc. (f/k/a iVoice Technology, Inc.) Matawan, New Jersey We have audited before the effects of the adjustments for the correction of the error described in Note 18, the consolidated balance sheet of B Green Innovations, Inc. (“Company”), as of December 31, 2008 and the related consolidated statements of operations, stockholders’ deficit and cash flows for the year then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, except for the error described in Note 18, the 2008 consolidated financial statements present fairly, in all material respects, the consolidated financial position of B Green Innovations, Inc., as of December 31, 2008, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. We were not engaged to audit, review, or apply any procedures to the adjustments for the correction of the error described in Note 18 and, accordingly, we do not express an opinion or any other form of assurance about whether such adjustments are appropriate and have been properly applied.Those adjustments were audited by the Rosenberg, Rich, Baker, Berman & Company. The accompanying consolidated financial statements for December 31, 2008 have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company had a net loss, a negative cash flow from operations, as well as negative working capital. These issues lead to substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also discussed in Note 3. The financial statements do not include any adjustments that might result from the outcome of these uncertainties. /s/ BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Bagell, Josephs, Levine & Company, L.L.C. Marlton, NJ 08053 March 14, 2009 16 Table of Contents B GREEN INNOVATONS, INC. RESTATED BALANCE SHEETS DECEMBER 31, 2009 2008 ASSETS Current assets: Cash and cash equivalents $ 190,350 $ 460,869 Accounts receivable, net of allowance for doubtful accounts of $12,083 6,188 - Inventories - 6,246 Note receivable, net of allowance of $25,017 at December 31, 2008 - - Prepaid expenses and other current assets 17,542 6,615 Total current assets 214,080 473,730 Property, plant and equipment, net 33,554 17,313 Intangible assets 59,934 54,540 Total assets $ 307,568 $ 545,583 LIABILITIES & STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable and accrued expenses $ 593,201 $ 455,632 Due to related parties 420,708 351,287 Deferred maintenance contracts 2,210 9,407 Notes payable to related parties 3,003 141,708 Convertible promissory note, net of unamortized debt discount of $-0- and $91,869 at December 31, 2009 and 2008, respectively 112,058 15,953 Derivative liabilities 1,254,567 133,212 Total current liabilities 2,385,747 1,107,199 Commitments and Contingencies Stockholders' deficit: Preferred stock, par value $1.00; authorized 1,000,000 shares; 10,000 shares designated as follows; 990,000 shares available for further designation Series A 10% Secured Preferred Stock; $1,000 stated value; Authorized 10,000 shares; 1,444.44 shares issued and outstanding 1,444,444 1,444,444 Common stock: Class A Common Stock– no par value; authorized 10,000,000,000 shares; 600,309,870 shares issued and 599,115,387 outstanding and 1,194,483 in escrow at December 31, 2009;486,835,870 sharesissued and 485,641,387 outstanding, and 1,194,483 in escrowat December 31, 2008; 1,074,736 915,166 Class B Common Stock - $.01 par value; authorized 50,000,000 shares; 115,025 shares issued and outstanding at December 31, 2009; no shares issued and outstanding at December 31, 2008. 1,150 - Class C Common Stock - $.01 par value; authorized 20,000,000 Shares; no shares issued and outstanding - - Additional paid-in capital 7,443,646 6,899,510 Additional paid-in capital – beneficial conversion 1,444,444 1,444,444 Accumulated deficit (13,486,599 ) (11,265,180 ) Total stockholders' deficit (2,078,179 ) (561,616 ) Total liabilities and stockholders' deficit $ 307,568 $ 545,583 See accompanying notes to the financial statements 17 Table of Contents B GREEN INNOVATIONS, INC . RESTATED STATEMENTS OF OPERATIONS Years Ended December 31, 2009 December 31, 2008 Net sales $ 108,120 $ 46,773 Cost of sales 46,594 746 Gross profit 61,526 46,027 Operating expenses: Selling, general and administrative expenses 596,002 544,272 Total operating expenses 596,002 544,272 Loss from operations (534,476 ) (498,245 ) Other income (expense): Interest income 2,901 13,902 Interest expense (573,312 ) (164,736 ) Amortization of debt discount (94,670 ) (715,891 ) Redemption premium - (85,922 ) Other income 25,504 82,017 Gain (loss) on valuation of derivative (1,047,366 ) 1,253,863 Total other income (expense) (1,686,943 ) 383,233 Loss from operations before income taxes (2,221,419 ) (115,012 ) Provision for income taxes - - Net loss (2,221,419 ) (115,012 ) Preferred stock accretion - 1,444,444 Net loss attributable to common shareholders $ (2,221,419 ) $ (1,599,456 ) Basic and diluted loss to per common share $ (0.00 ) $ (0.00 ) Weighted average shares outstanding -Basic and diluted 542,134,390 440,330,597 See accompanying notes to the financial statements 18 Table of Contents B GREEN INNOVATIONS, INC. RESTATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2009 and 2008 Series A Preferred Stock Common Stock A Common Stock B Additional Paid-In Capital – Beneficial Conversion Additional Paid-In Capital Accumulated Deficit Total Stockholders’ Deficit Shares Amount Shares Amount Shares Amount Balance at January 1, 2008 - $ - 168,847,878 $ 506,286 - $ - $ - $ 7,057,606 $ (9,705,724 ) $ (2,141,832 ) Issuance of common stock pursuant to terms of the Equity Line of Credit - - 89,039,944 102,835 - (13,652 ) - 89,183 Common stock issued for conversion of convertible debenture - - 87,653,565 118,283 - - - 118,283 Common stock issued for repayment of related party note payable - - 46,500,000 82,150 - - - 82,150 Common stock issued for conversionof convertible promissory note - - 42,000,000 45,720 - - - 45,720 Common stock issued for services received - - 51,600,000 59,892 - - - 59,892 Issuance of Series A Preferred Stock for cash 1,444.44 1,444,444 - - - (144,444 ) - 1,300,000 Beneficial conversion on preferred stock - 1,444,444 (1,444,444 ) - Net loss for the year ended December, 31, 2008 - (115,012 ) (115,012 ) Balance at December 31, 2008 1,444.44 $ 1,444,444 485,641,387 $ 915,166 - $ - $ 1,444,444 $ 6,899,510 $ (11,265,180 ) $ (561,616 ) Common stock issued for repayment of related party note payable - - 74,000,000 140,000 - - - 140,000 Common stock issued for conversionof convertible promissory note - - 16,724,000 5,351 - - - 5,351 Common stock – Class B issued for related party note payable - 115,025 1,150 - 478,121 - 479,271 Common stock issued for services received - - 22,750,000 14,219 - - - 14,219 Extinguishment of debt– related party - 66,015 - 66,015 Net loss for the year ended December, 31, 2009 - (2,221,419 ) (2,221,419 ) Balance at December 31, 2009 1,444.44 $ 1,444,444 599,115,387 $ 1,074,736 115,025 $ 1,150 $ 1,444,444 $ 7,443,646 $ (13,486,599 ) $ (2,078,179 ) See accompanying notes to the financial statements 19 Table of Contents B GREEN INNOVATIONS, INC. RESTATED STATEMENTS OF CASH FLOWSFOR THE YEARS ENDED DECEMBER 31, 2009 2008 Cash flows from operating activities: Net loss $ (2,221,419 ) $ (115,012 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation 9,262 854 (Gain) loss on valuation of derivative 1,047,366 (1,253,863 ) Amortization of discount on debt 94,670 715,891 Beneficial conversion incurred in debt reduction 554,555 62,470 Beneficial conversion incurred in conversion of debenture - 54,063 Common stock issued for investor relations 14,219 24,192 Common stock issued for consulting fees - 35,700 Changes in certain assets and liabilities: (Increase) decrease in accounts receivable (6,188 ) 9,905 Decrease (increase) in inventories 6,246 (6,246 ) Increase in prepaid expenses and other assets (10,927 ) (2,208 ) Increase in accounts payable and accrued expenses 184,867 156,250 Increase in due to related parties 69,421 43,085 Decrease in deferred maintenance contracts (7,197 ) (4,690 ) Net cash (used in) operating activities (265,125 ) (279,609 ) Cash flows from investing activities: Purchase of intangible assets (5,394 ) (54,540 ) Purchases of equipment - (17,370 ) Net cash (used in) investing activities (5,394 ) (71,910 ) Cash flows from financing activities: Issuance of common stock through equity financing - 89,183 Net proceeds from sale of Series A Preferred Stock - 1,300,000 Payment of convertible debenture - (759,372 ) Net cash provided by financing activities - 629,811 Net (decrease) increase in cash and cash equivalents (270,519 ) 278,292 Cash and cash equivalents, beginning of year 460,869 182,577 Cash and cash equivalents, end of year $ 190,350 $ 460,869 Supplemental Schedule of Cash Flow Information:: During the year, cash was paid for the following: Income taxes $ - $ - Interest $ - $ 50,072 Supplemental Disclosure of Non-Cash Investing and Financing Activities: Accounts payable converted into convertible promissory notes $ 37,613 $ 121,262 Accrued expenses converted into convertible debenture $ 37,989 $ 186,557 Equipment received in lieu of payment of note receivable $ 25,503 $ - Convertible promissory note converted into common stock $ 5,352 $ 13,440 Convertible debenture converted into common stock $ - $ 109,940 Promissory note converted into common stock $ 138,705 $ 19,600 Forgiveness of convertible debt from related party $ 66,015 $ - See accompanying notes to the financial statements 20 Table of Contents B GREEN INNOVATIONS, INC. RESTATED STATEMENTS OF CASH FLOWS Supplemental Schedule of Non-Cash Investing and Financing Activities: For the Year Ended December 31, 2009: a)The Company issued 16,724,000 shares of Class A common stock with a fair value of $10,452 to reduce a convertible promissory note in the amount of $5,351. b)The Company issued 74,000,000 shares of Class A common stock with a fair value of $140,000 to an individual to reduce a promissory note in the amount of $23,680. The difference in the market value and the promissory note reduction was charged to beneficial interest in the amount of $116,320. c)The Company converted accounts payable to a convertible promissory note in the amount of $37,613. d) The Company had a convertible note in the amount of $66,015 due to a related party that was forgiven during the year. e) The Company received equipment valued at approximately $25,503 in lieu of payment of a note receivable which was previously written-off. f) The Company issued 115,025 shares of Class B common stock to an individual to reduce a promissory note in the amount of $115,025. The difference in the market value and the promissory note reduction was charged to beneficial interest in the amount of $364,246. See accompanying notes to the financial statements 21 Table of Contents B GREEN INNOVATIONS, INC. RESTATED STATEMENTS OF CASH FLOWS For the Year Ended December 31, 2008: a)The Company issued 46,500,000 shares of Class A common stock with a fair value of $82,150 to an individual to reduce a promissory note in the amount of $19,680. The difference in the market value and the promissory note reduction was charged to beneficial interest in the amount of $62,470. b) The Company issued 87,653,565 shares of Class A common stock with a fair value of $118,283 to reduce a convertible debenture in the amount of $96,500.The difference in the market value and the reduction in the convertible debenture was charged to beneficial interest in the amount of $21,783. c)The Company issued 89,039,944 shares of Class A common stock pursuant to the Equity Line of Credit with YA Global Investments (f/k/a/ Cornell Capital Partners) valued at $102,835. Issuance costs of $13,652 were incurred and charged to additional paid-in capital for net proceeds of $89,183. d)The Company issued 42,000,000 shares of Class A common stock with a fair value of $45,720 to reduce a convertible promissory note in the amount of $13,440. The difference in the market value and the convertible promissory note reduction was charged to beneficial interest in the amount of $32,280. e)The Company converted accounts payable to a convertible promissory note in the amount of $96,199. f)The Company converted accrued expenses related to accrued interest due to YA Global to a convertible debenture in the amount of $186,557. In March 2008, the Company and YA Global agreed that the Company would redeem all amounts outstanding under the Debenture, except for $186,557 of interest. The amount redeemed was $691,021, consisting of the remaining balance of the Debenture equal to $572,815, accrued interest of $32,284, and a redemption premium equal to $85,922. g) The Company recognized $1,444,444 of preferred stock accretion in the statements of operations as a result of the conversion features of the preferred stock issued (See Note 11). h) The Company issued 21,600,000 shares of Class A common stock with a fair value of $24,192 to an individual for repayment of investor relations expenses. i) The Company issued 30,000,000 shares of Class A common stock with a fair value of $35,700 to two individuals for repayment of consulting fees. See accompanying notes to the financial statements 22 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 1 – BACKGROUND B Green Innovations, Inc., a Matawan, New Jersey-based corporation, (OTC Bulletin Board: BGNN), formerly iVoice Technology, Inc., (“B Green Innovations” or the “Company”) was incorporated under the laws of New Jersey on November 10, 2004 as a wholly owned subsidiary of iVoice, Inc. (“iVoice”).The Company received by assignment all of the interests in and rights and title to, and assumed all of the obligations of, all of the agreements, contracts, understandings and other instruments of iVoice Technology, Inc., a Nevada corporation and affiliate of the Company.When we refer to or describe any agreement, contract or other written instrument of the Company in these notes, we are referring to an agreement, contract or other written instrument that had been entered into by iVoice Technology Nevada and assigned to the Company. In May 2008, the Company formed B Green Innovations, Inc. (“B Green”), a wholly-owned subsidiary, and has agreed to invest up to $500,000 in B Green, to commercialize its “green” technology platforms. On November 17, 2009, pursuant to an Agreement and Plan of Merger (the “Merger Agreement”), B Green Innovations, Inc., a wholly owned subsidiary of iVoice Technology, Inc. (the “Company”), merged into iVoice Technology, Inc. On July 28, 2009, the Board of Directors and shareholders through written consent representing a majority of the total voting Class A and Class B Common stock voted to change the name of the Company to B Green Innovations, Inc.On November 20, 2009, the Company filed an Amendment to the Certificate of Incorporation with the State of New Jersey to officially change the name of the Company. NOTE 2 - BUSINESS OPERATIONS B Green Innovations, Inc., is dedicated to becoming a “green” technology company, focused on acquiring and identifying promising technologies that address environmental issues. The first technology will be used to create new products from recycled tire rubber. EcoPod and VibeAway™ address important environmental concerns and problems facing the planet today. EcoPod and VibeAway™ are 100% recycled rubber-based products that can be utilized as support pads under any units that vibrate and make noise, including washing machines, dryers, compressors, commercial condensers, and many other units that advantageously benefit from sound and vibration control. In addition, we announced that we had filed a new patent application for a process described as “Recycled Tire Pod with Appliance Recess Guide.” The Company continues to evaluate additional products to its product line as well as expanding its distribution channels. 23 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 2 - BUSINESS OPERATIONS (CONTINUED) The Company will also continue to support the Interactive Voice Response ("IVR"), software that was developed by iVoice. The Company's Interactive Voice Response line is designed to read information from and write information to, databases, as well as to query databases and return information. IVR is an application generator that allows full connectivity to many databases, including Microsoft Access, Microsoft Excel, Microsoft Fox Pro, and Paradox, or to standard text files. The IVR software is sold as an application generator that gives the end user the ability to develop its own customized IVR applications or as a customized turnkey system. IVR performs over 40 different customizable commands. Examples of IVR range from simply selecting announcements from a list of options stored in the computer (also known as audio text) to more complex interactive exchanges such as querying a database for information. In conjunction with the Spin-off from iVoice, Inc., B Green Innovations, Inc., f/k/a iVoice Technology entered into a temporary administrative service agreement with iVoice. iVoice presently continues to provide administrative services to the Company on a month-to-month basis until the Company is able to replace the services provided by iVoice. As of October 1, 2009, iVoice, Inc. suspended all charges for the Administrative Service Agreement with the Company. NOTE 3 - GOING CONCERN The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. The Company relies on iVoice, Inc. for administrative, management, research and other services. As of December 31, 2009, the Company had a net loss, a negative cash flow from operations, as well as negative working capital. These matters raise substantial doubt about the Company’s ability to continue as a going concern. Therefore, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheets is dependent upon continued operations of the Company, which in turn, is dependent upon the Company’s ability to raise capital and/or generate positive cash flow from operations. Management plans on developing and selling products as well as expanding its distribution channels to achieve profitability and to generate a positive cash flow. However, these plans are dependent upon obtaining additional capital. There can be no assurance that the Company will be able to obtain the necessary capital, and achieve its growth objectives. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 24 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Presentation The accompanying financial statements included herein have been prepared in conformity with accounting principles generally accepted in the United States of America and pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC"). b)Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. c)Revenue Recognition With respect to IVR customer support services, the Company offers customers an optional annual software maintenance and support agreement for subsequent periods. Sales of purchased maintenance and support agreements are recorded as deferred revenue and recognized over the respective terms of the agreements. For the “green” products revenues are recognized at the time of shipment to, or acceptance by customer, provided title and risk of loss is transferred to the customer. Provisions, when appropriate, are made where the right to return exists. Shipping and handling costs charged to customers are classified as revenue, and the shipping and handling costs incurred are included in cost of sales. d) Product Warranties The Company estimates its warranty costs based on historical warranty claims experience in estimating potential warranty claims. Due to the limited sales of the Company’s products, management has determined that warranty costs are immaterial and has not included an accrual for potential warranty claims. Presently, costs related to warranty coverage are expensed as incurred. Warranty claims are reviewed quarterly to verify that warranty liabilities properly reflect any remaining obligation based on the anticipated expenditures over the balance of the obligation period. e) Research and Development Costs Research and development costs are charged to expense as incurred. The Company has not incurred any research and development costs for the years ended December 31, 2009 and 2008. 25 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) f) Advertising Costs Advertising costs are expensed as incurred and included in selling expenses.For the years ended December 31, 2009 and 2008, the Company incurred advertising expenses of $8,893 and $998, respectively. g)Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents.There were no cash equivalents at December 31, 2009 and 2008. The Company maintains cash and cash equivalent balances at a financial institution that is insured by the Federal Deposit Insurance Corporation up to $250,000. The uninsured cash balances at December 31, 2009 and 2008 were $-0- and $204,808, respectively. h)Accounts Receivable Accounts receivable are non-interest bearing obligations due under normal trade terms. Senior management reviews accounts receivable on a monthly basis to determine if any receivables will be potentially uncollectible. Historical bad debts and current economic trends are used in evaluating the allowance for doubtful accounts. The Company includes any accounts receivable balances that are determined to be uncollectible, along with a general reserve, in its overall allowance for doubtful accounts. After all attempts to collect a receivable have failed, the receivable is written off against the allowance. Based on the information available, the Company believes its allowance for doubtful accounts as of December 31, 2009 and 2008 is adequate. i)Property and Equipment Property and equipment is stated at cost.Depreciation is computed using the straight-line method based upon the estimated useful lives of the assets, generally five to seven years.Maintenance and repairs are charged to expense as incurred. j)Intangible Assets Registration and maintenance costs associated with the filing and registration of patents are prepaid and amortized over the remaining life of the patent, not to exceed 20 years. Costs associated with patents which are not approved or abandoned are expensed in the period in which such patents are not approved or abandoned. 26 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) k)Income Taxes The Company accounts for income taxes using the asset and liability method described in FASB ASC 740-10 (Prior authoritative literature: FASB Statement 109, “Accounting for Income Taxes,”). Under this pronouncement, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under FASB ASC 740-10, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. l) Concentrations of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of trade accounts receivable and cash.As of December 31, 2009 the Company believes it has no significant risk related to its concentration within its accounts receivable. m)Loss per Share FASB Accounting Standards Codification (“ASC”) 260-10 (Prior authoritative literature: FASB Statement 128, “Earnings Per Share”) requires the presentation of basic earnings per share ("basic EPS") and diluted earnings per share ("diluted EPS"). Basic net loss per share attributable to common stockholders is computed by dividing the net loss by the weighted-average number of common shares outstanding during the period.Diluted loss per share is computed by dividing the net loss by the weighted-average number of common shares outstanding during the period, including common stock equivalents, such as conversions, exercise or contingent exercise of securities. Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. The computation of diluted loss per share attributable to common shareholders at December 31, 2009 and 2008 does not assume conversion, exercise or contingent exercise of securities in the amount of approximately 448,950,321 and 318,593,750 shares, respectively, as they would have an anti-dilutive effect on earnings resulting from the Company’s net loss position. 27 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) m)Loss per Share (continued) The computation of EPS is as follows: December 31, 2009 December 31, 2008 Basic and diluted net loss per share attributable t o common shareholders computation: Net loss attributable to commonstockholders $ (2,221,419 ) $ (1,599,456 ) Weighted-average common shares outstanding 542,134,390 440,330,597 Basic and diluted net loss per shareattributable to common stockholders $ (0.00 ) $ (0.00 ) n) Derivative Liabilities The Company accounts for its embedded conversion features in its convertible debentures in accordance FASB ASC 815-10 (Prior authoritative literature: SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities", which requires a periodic valuation of their fair value and a corresponding recognition of liabilities associated with such derivatives, and FASB ASC 815-40, “Contracts in Entity’s Own Equity”. The recognition of derivative liabilities related to the issuance of convertible debt is applied first to the proceeds of such issuance as a debt discount, at the date of issuance, and the excess of derivative liabilities over the proceeds is recognized as “Loss on Valuation of Derivative” in other expense in the accompanying financial statements. Any subsequent increase or decrease in the fair value of the derivative liabilities is recognized as “Other expense” or “Other income”, respectively. o)Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. The reclassifications have had no effect on the financial position, operations or cash flows for the year ended December 31, 2008. p)Fair Value of Instruments On January1, 2008, the Company adopted ASC Topic 820 Fair Value Measurements and Disclosures, which defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. ASC Topic 820 applies to reported balances that are required or permitted to be measured at fair value under existing GAAP; accordingly, ASC Topic 820 does not require any new fair value measurements of reported balances. On February12, 2008, the FASB deferred the effective date of ASC Topic 820 for certain nonfinancial assets and liabilities to fiscal years beginning after November15, 2008. All other provisions of ASC Topic 820 are effective for fiscal years beginning after November15, 2007 and interim periods within those fiscal years. 28 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) p)Fair Value of Instruments (continued) Fair value is defined as the price that would be received from the sale of an asset or paid to transfer a liability (an exit price) on the measurement date in an orderly transaction between market participants in the principal or most advantageous market for the asset or liability. The fair value framework specifies a hierarchy of valuation techniques, which is based on whether the inputs into the valuation technique are observable or unobservable. (see Note 12 to the Financial Statements). q)Impairment of Long-Lived Assets The Company assesses the recoverability of the carrying value of its long-lived assets whenever events or changes in circumstances indicate that the carryingamount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future, undiscounted cash flows expected to be generated by an asset.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell.No impairment losses have been recognizedfor the years ended December 31, 2009 and 2008, respectively. r)Recent Accounting Pronouncements In April 2009, the FASB issued FASB ASC 320-10, “Recognition and Presentation of Other-Than-Temporary Impairments.” FASB ASC 320-10 amends the other-than-temporary impairment guidance for debt securities to make the guidance more operational and to improve the presentation and disclosure of other-than-temporary impairments in the financial statements. The most significant change FASB ASC 320-10 brings is a revision to the amount of other-than-temporary loss of a debt security recorded in earnings. FASB ASC 320-10 is effective for interim and annual reporting periods ending after June 15, 2009. The Company’s adoption of FASB ASC 320-10 did not have a material impact on the Company’s financial statements. In April 2009, the FASB issued FASB ASC 820-10, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly.” FASB ASC 820-10 provides additional guidance for estimating fair value when the volume and level of activity for the asset or liability have significantly decreased. FASB ASC 820-10 also includes guidance on identifying circumstances that indicate a transaction is not orderly. This FSP emphasizes that even if there has been a significant decrease in the volume and level of activity for the asset or liability and regardless of the valuation technique(s) used, the objective of a fair value measurement remains the same. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions. FASB ASC 820-10 is effective for interim and annual reporting periods ending after June 15, 2009, and is applied prospectively. The Company’s adoption of FASB ASC 820-10 did not have a material impact on the Company’s financial statements. In April 2009, the FASB issued FASB ASC 825-10, “Interim Disclosures about Fair Value of Financial Instruments.” FASB ASC 825-10 amends FASB Statement No. 107, Disclosures about Fair Value of Financial Instruments, to require disclosures about fair value of financial instruments for interim reporting periods of publicly traded companies as well as in annual financial statements. FASB ASC 825-10 also amends APB Opinion No. 28, Interim Financial Reporting, to require those disclosures in summarized financial information at interim reporting periods FASB ASC 825-10 is effective for interim and annual reporting periods ending after June 15, 2009. The Company’s adoption of issued FASB ASC 825-10 did not have a material impact on the Company’s financial statements. 29 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) r)Recent Accounting Pronouncements (continued) In June 2009, the FASB issued FASB ASC 105-10, The FASB Accounting Standards Codification and Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162. FASB ASC 105-10 establishes the FASB Standards Accounting Codification (“Codification”) as the source of authoritative GAAP recognized by the FASB to be applied to nongovernmental entities. The only other source of authoritative GAAP is the rules and interpretive releases of the SEC which only apply to SEC registrants. The Codification will supersede all the existing non-SEC accounting and reporting standards upon its effective date. Since the issuance of the Codification is not intended to change or alter existing GAAP, adoption of this statement did not have an impact on the Company’s financial position or results of operations, but will change the way in which GAAP is referenced in the Company’s financial statements. FASB ASC 105-10is effective for interim and annual reporting periods ending after September15, 2009. In October2009, the FASB issued Accounting Standards Update 2009-13, “Revenue Recognition (Topic 605)”. This Update provides amendments to the criteria in Subtopic 605-24 for separating consideration in multiple-deliverable revenue arrangements. It establishes a hierarchy of selling prices to determine the selling price of each specific deliverable which includes vendor-specific objective evidence (if available), third-party evidence (if vendor-specific evidence is not available), or estimated selling price if neither of the first two are available. This Update also eliminates the residual method for allocating revenue between the elements of an arrangement and requires that arrangement consideration be allocated at the inception of the arrangement. Finally, this Update expands the disclosure requirements regarding a vendor’s multiple-deliverable revenue arrangements. This Update is effective for fiscal years beginning on or after June15, 2010. We do not anticipate any material impact from this Update. NOTE 5 – NOTE RECEIVABLE On January 24, 2008, iVoice Technology, Inc. (the "Company") entered into a non-binding Letterof Intent with Atire Technologies, Inc. ("Atire") for the purpose of discussing and negotiating a merger of Atire into a wholly owned subsidiary of the Company. On February 1, 2008, theCompany provided a secured loan to Atire for the sum of Thirty Thousand Dollars ($30,000) in the form of a Secured Promissory Note and Security Agreement (the “Note”). On April 22, 2008, the Company notified Atire that is was terminating discussions with Atire. Atire breached the terms of repayment under the Note and subsequently, the Company filed suit against Atire and Robert F. Williams, a guarantor of the Note (“Williams”). In 2008, the Company fully reserved the outstanding balance as it was deemed uncollectible. 30 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 5 – NOTE RECEIVABLE (continued) On May 21, 2009, the Company entered into a Stipulation of Settlement with Atire and Williams whereby Atire agreed to transfer to the Company all of its rights, title and interest in various assets of Atire (the “Assets”). These assets include various machinery and supplies used in the fabrication of products from recycled tire rubber. The Company has valued these assets at $25,503, the amount of the note receivable previously written-off. NOTE 6 – PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment consist of the following: December 31, 2009 December 31, 2008 Machinery and equipment $ $ Less: Accumulated depreciation ) ) $ $ Depreciation expense was $9,262 and $854 for the years ended December 31, 2009 and 2008, respectively. NOTE 7 – INTANGIBLE ASSETS Intangible consists of patents pending in the amounts of $59,934 and $54,540 for the years ended December 31, 2009 and 2008, respectively. There was no amortization expense for the years ended December 31, 2009 and 2008. We assess the carrying value of intangible assets for impairment annually. As of December 31, 2009 and 2008, there was no impairment of these assets. 31 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 8 - RELATED PARTY TRANSACTIONS In conjunction with the spin-off from iVoice, Inc., the Company entered into a temporary administrative services agreement with iVoice. The administrative services agreement will continue on a month-to-month basis until the Company has found replacement services for those services being provided by iVoice or can provide these services for itself. Administrative services were $37,989 and $50,652, respectively, for the years ended December 31, 2009 and 2008, respectively. As of October 1, 2009 iVoice has suspended all charges for the Administrative Service Agreement with the Company (see Note 8). B Green, originally a subsidiary of the Company, had entered into a temporary administrative services agreement with iVoice. The administrative services agreement continues on a month-to-month basis until B Green has found replacement services for those services being provided by iVoice or can provide these services for itself. Administrative services were $36,000 and $32,000, respectively, for the years ended December 31, 2009 and 2008. As of October 1, 2009 iVoice has suspended all charges for the Administrative Service Agreement with the Company (see Note 9). Effective November 17, 2009, the Company and iVoice mutually agreed to terminate and extinguish any all obligations between the parties pursuant to the following agreements: a. The Administrative Services Agreement dated March 1, 2007 by and between B Green Innovations, Inc.(subsidiary) and iVoice, Inc. b. The Convertible Promissory Note dated May 5, 2008 issued by B Green Innovations, Inc. payable to iVoice, Inc. c. The Security Agreement dated May 5, 2008 by and between B Green Innovations, Inc. and iVoice, Inc. As a result of the above the Company extinguished a total of $63,875 of a Convertible Promissory Note and accrued interest of $2,140. The total of $66,015 was recorded in the balance sheet as additional paid-in capital as since this is classified as a related party transaction. The Company has assumed an outstanding promissory demand note in the amount of $190,000 payable to Jerry Mahoney, President and Chief Executive Officer of iVoice and Non-Executive Chairman of the Board of the Company.This amount is related to funds loaned to iVoice and is unrelated to the operations of the Company.The note will bear interest at the rate of prime plus 2.0% per annum (5.25% and 5.25% at December 31, 2009 and 2008, respectively) on the unpaid balance until paid.Interest payments are due and payable annually. Under the terms of the Promissory Note, at the option of the Note holder, principal and interest can be converted into either (i) one share of Class B Common Stock of the Company, par value $.01, for each dollar owed, (ii) the number of shares of Class A Common Stock of the Company calculated by dividing (x) the sum of the principal and interest that the Note holder has requested to have prepaid by (y) eighty percent (80%) of the lowest issue price of Class A Common Stock since the first advance of funds under this Note, or (iii) payment of the principal of this Note, before any repayment of interest. 32 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 8 - RELATED PARTY TRANSACTIONS (Continued) The Board of Directors of the Company maintains control over the issuance of shares and may decline the request for conversion of the repayment into shares of the Company. During 2009 Mr. Mahoney received 74,000,000 shares of Class A Common Stock, with a market value of $140,000 as repayment of $23,680 of the loan. The difference in the market value and the promissory note reduction was charged to beneficial interest in the amount of $116,320. During 2009 Mr. Mahoney also received 115,025 shares of Class B Common Stock as repayment of $115,205 of the loan. The difference in the market value and the promissory note reduction was charged to beneficial interest in the amount of $364,246. During 2008 Mr. Mahoney received 46,500,000 shares of Class A Common Stock, with a market value of $82,150 as repayment of $19,680 of the loan. The difference in the market value and the promissory note reduction was charged to beneficial interest in the amount of $62,470.As of December 31, 2009 and 2008, the outstanding balances were $3,003 and $141,708, plus accrued interest of $100,692 and $84,936, respectively. On May 8, 2007, the Company executed a Security Agreement providing Jerome Mahoney, President and Chief Executive Officer of the Company, with a security interest in all of the assets of the Company to secure the promissory note dated August 5, 2005 and all future advances including, but not limited to, additional cash advances: deferred compensation, deferred expense reimbursement, deferred commissions and income tax reimbursement for the recognition of income upon the sale of common stock for the purpose of the holder advancing additional funds to the Company. The Company entered into a five-year employment agreement with Jerome Mahoney to serve as Non-Executive Chairman of the Board of Directors, effective August 1, 2004. On March 9, 2009,the term of the employment agreement between the Company and Mr. Mahoney, the Company’s CEO, was extended to July 31, 2016.The Company will compensate Mr. Mahoney with a base salary of $85,000 for the first year with annual increases based on the Consumer Price Index. At December 31, 2009, Mr. Mahoney’s annual salary was $97,604. A portion of Mr. Mahoney’s compensation shall be deferred until such time that the Board of Directors determines that the Company has sufficient financial resources to pay his compensation in cash. The Board has the option to pay Mr. Mahoney’s compensation in the form of Class B Common Stock. Mr. Mahoney will also be entitled to certain bonuses based on mergers and acquisitions completed by the Company. Pursuant to the terms of the Class B Common Stock, a holder of Class B Common Stock has the right to convert each share of Class B Common Stock into the number of shares of Class A Common Stock determined by dividing the number of Class B Common Stock being converted by a 20% discount of the lowest price for which the Company had ever issued its Class A Common Stock. Mr. Mahoney deferred $27,604 and $27,085 of his compensation for the years ended December 31, 2009 and 2008, respectively. As of December 31, 2009 and 2008, total deferred compensation due to Mr. Mahoney was $221,448 and $193,844, respectively. 33 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 8 - RELATED PARTY TRANSACTIONS (Continued) On August 29, 2005, the Company entered into an employment agreement with Mark Meller.Mr. Meller served as the Company’s President, Chief Executive Officer and Chief Financial Officer until August 29, 2006.As compensation, the Company paid Mr. Meller a base salary of $85,000 the first year with an annual increase based on the Consumer Price Index every year thereafter.Mr. Meller has agreed to defer all but $20,000 of his compensation until such time that the Board of Directors determines, in its sole discretion, that the Company has sufficient financial resources to pay his compensation.The Board of Directors may also elect to pay Mr. Meller the balance of his compensation in the form of Company Class A or Class B Common Stock. During 2009 and 2008, Mr. Meller received no payments for deferred compensation. As of December 31, 2009 and 2008, total deferred compensation due to Mr. Meller was $53,860. Mr. Mahoney has a consulting agreement with B Green for annual compensation of $24,000 and upon every annual anniversary thereafter, at the rate based on the increase in the Consumer Price Index for All Urban Consumers (New York-Northern N.J.-Long Island). Mr. Mahoney agreed to accept compensation pursuant to this Consulting Agreement in the form of Class B Common Stock, par value $.01 per share, in lieu of cash, for as long as the Board of Directors decides in its sole discretion that the Company does not have the financial resources to pay the Consultant in cash.The number of Class B Common Stock shares to be issued to the Consultant pursuant to this Paragraph 2 shall be equal to one share of Class B common stock for every dollar of compensation due and owing the Consultant. As of December 31, 2009 and 2008, total deferred compensation due to Mr. Mahoney was $38,000 and $16,000 respectively. No shares were issued to Mr. Mahoney for the years ended December 31, 2009 and 2008. Cash payments to Mr. Mahoney were $2,000 and $-0- for the years ended December 31, 2009 and 2008, respectively. NOTE 9 – CONVERTIBLE PROMISSORY NOTE AND CONVERTIBLE DEBENTURE The Company had entered into a temporary administrative services agreement with iVoice. The administrative services agreement will continue on a month-to-month basis until he Company has found replacement services for those services being provided by iVoice or can provide these services for itself. In March 2008, the administrative services agreement was amended to provide that accrued and unpaid administrative services shall be aggregated and converted into a Convertible Promissory Note. The principal and interest shall be due and payable as follows: (a) interest shall accrue monthly on the unpaid balance and shall be paid annually, and (b) principal shall be payable on demand. On March 5, 2008, the Company converted its outstanding accounts payable to iVoice, Inc. for unpaid administrative services in the amount of $50,652 into a convertible promissory note at the rate of prime plus 1 percent per annum. Additional amounts may be added to this note based on any unpaid administrative services, and will accrue interest at the above specified rate from date of advance until paid. The principal and interest shall be due and payable as follows: (a) interest shall accrue monthly on the unpaid balance and shall be paid annually, and (b) principal shall be payable on demand. For the years ended December 31, 2009 and 2008, unpaid administrative services were $37,989 and $42,210, respectively. These amounts were added to the original convertible promissory note of $50,652. 34 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 9 – CONVERTIBLE PROMISSORY NOTE AND CONVERTIBLE DEBENTURE (continued) During the year ended December 31, 2009, the Company issued 16,724,000 shares of Class A common stock with a fair value of $10,452 to reduce the convertible promissory note in the amount of $5,352. During the year ended December 31, 2008, the Company issued 42,000,000 shares of Class A common stock with a fair value of $45,720 to reduce the convertible promissory note in the amount of $13,440. As of December 31, 2009 and 2008, the outstanding balances on the Convertible Promissory Note were $112,058 and $79,422, respectively. iVoice, Inc. may elect payment of the principal and/or interest, at its sole discretion, owed pursuant to this Note by requiring the Company to issue to iVoice, or its assigns either: (i) one Class B common stock share of the Company par value $.01 per share, for each dollar owed, (ii) the number of Class A common stock shares of the Company calculated by dividing (x) the sum of the principal and interest that the Note holder has decided to have paid by (y) eighty percent (80%) of the lowest issue price of Class A common stock since the first advance of funds under this Note, or (iii), payment of the principal of this Note, before any repayment of interest. Unless otherwise provided, this Note may be prepaid in full or in part at any time without penalty or premium. Partial prepayments shall be applied to installments due in reverse order of their maturity. In the event of (a) default in payment of any installment of principal or interest hereof as the same becomes due and such default is not cured within ten (10) days from the due date, or (b) default under the terms of any instrument securing this Note, and such default is not cured within fifteen (15) days after written notice to maker, then in either such event the holder may, without further notice, declare the remainder of the principal sum, together with all interest accrued thereon, and the prepayment premium, if any, at once due and payable. Failure to exercise this option shall not constitute a waiver of the right to exercise the same at any other time. The unpaid principal of this Note and any part thereof, accrued interest and all other sums due under this Note shall bear interest at the rate of prime plus 2 percent per annum after default until paid. The promissory note holders have a security interest in substantially all of the assets of the Company. 35 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 9 – CONVERTIBLE PROMISSORY NOTE AND CONVERTIBLE DEBENTURE (continued) In accordance with FASB ASC 815-10 (Prior authoritative literature: SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities", the Company determined that the conversion feature of the Debenture met the criteria of an embedded derivative, and therefore the conversion feature of this Debenture needed to be bifurcated and accounted for as a derivative. The fair value of the embedded conversion was estimated at the date of issuance using the Black-Scholes model with the following assumptions: risk free interest rate: 5.6%; expected dividend yield: 0%: expected life: 5 years; and volatility: 250.92%. The accounting guidance instructs that the conversion options are a derivative liability. At March 5, 2008 the Company recorded the conversion options as a liability, recorded a debt discount of $50,652, and charged Other Expense - Loss on Valuation of Derivative for $16,366, resulting primarily from calculation of the conversion price. For the year ended December 31, 2009, the Company recorded a Loss on Valuation of Derivative in the amount of $1,118,504. The fair value of the embedded conversion was estimated at the December 31, 2009 using the Black-Scholes model with the following assumptions: risk free interest rate: 2.69%; expected dividend yield: 0%: expected life: 3.17 years; and volatility: 257.85%. For the year ended December 31, 2008, the Company recorded a Loss on Valuation of Derivative in the amount of $31,030.The fair value of the embedded conversion was estimated at the December 31, 2008 using the Black-Scholes model with the following assumptions: risk free interest rate: 2.25%; expected dividend yield: 0%: expected life: 5 years; and volatility: 236.79%. The derivative liability was $1,257,567 and $98,074 at December 31, 2009 and December 31, 2008, respectively. As of October 1, 2009 iVoice has suspended all charges for the Administrative Service Agreement with the Company (see Note 6). B Green, previously a subsidiary of the Company, had entered into a temporary administrative services agreement with iVoice. The administrative services agreement continues on a month-to-month basis until B Green Innovations, Inc. has found replacement services for those services being provided by iVoice or can provide these services for itself. The administrative services agreement provides that accrued and unpaid administrative services shall be aggregated and converted into a Convertible Promissory Note. The principal and interest shall be due and payable as follows: (a) interest shall accrue monthly on the unpaid balance and shall be paid annually, and (b) principal shall be payable on demand. The terms of this agreement are to similar to the terms of the agreement between the Company and iVoice, Inc. as described above in this footnote. 36 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 9 – CONVERTIBLE PROMISSORY NOTE AND CONVERTIBLE DEBENTURE (continued) On June 30, 2008, the Company converted its outstanding B Green accounts payable to iVoice, Inc., for unpaid administrative services, in the amount of $8,000 into a convertible promissory note at the rate of prime plus 1 percent per annum. Additional amounts may be added to this note based on any unpaid administrative services, and will accrue interest at the above specified rate from date of advance until paid. For the year ended December 31, 2009 total unpaid administrative services in the amount of $36,000 was added to the convertible promissory note. For the year ended December 31, 2008 total unpaid administrative services in the amount of $20,400 was added to the convertible promissory note of $8,000. As of October 1, 2009 iVoice has suspended all charges for the Administrative Service Agreement with the Company (see Note 7). Effective November 17, 2009, the Company and iVoice mutually agreed to terminate and extinguish any all obligations between the parties pursuant to the following agreements: a. The Administrative Services Agreement dated March 1, 2007 by and between B Green Innovations, Inc. (subsidiary) and iVoice, Inc. b. The Convertible Promissory Note dated May 5, 2008 issued by B Green Innovations, Inc. (subsidiary) payable to iVoice, Inc. c. The Security Agreement dated May 5, 2008 by and between B Green Innovations, Inc. (subsidiary) and iVoice, Inc. As a result of the above the Company extinguished a total of $63,875 of a Convertible Promissory Note and accrued interest of $2,140. The total of $66,015 was recorded in the balance sheet as additional paid-in capital as since this is classified as a related party transaction. As of December 31, 2009 and 2008, the outstanding balances on the Convertible Promissory Note were $-0- and $28,400, respectively. In accordance with FASB ASC 815-10 (Prior authoritative literature: SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities", the Company determined that the conversion feature of the Debenture met the criteria of an embedded derivative, and therefore the conversion feature of this Debenture needed to be bifurcated and accounted for as a derivative. The fair value of the embedded conversion was estimated at the date of issuance using the Black-Scholes model with the following assumptions: risk free interest rate: 2.25%; expected dividend yield: 0%: expected life: 5 years; and volatility: 226.33%. The accounting guidance instructs that the conversion options are a derivative liability. At June 30, 2008 the Company recorded the conversion options as a liability, recorded a debt discount of $8,000, and charged Other Expense - Loss on Valuation of Derivative for $16,366, resulting primarily from calculation of the conversion price. 37 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 9 – CONVERTIBLE PROMISSORY NOTE AND CONVERTIBLE DEBENTURE (continued) As a result of the above, the Company reversed its derivative liability. For the year ended December 31, 2009, the Company recorded a Gain on Valuation of Derivative in the amount of $71,138 as compared to a Loss on Valuation of Derivative in the amount of $6,738 for the year ended December 31, 2008.The fair value of the embedded conversion was estimated at the December 31, 2008 using the Black-Scholes model with the following assumptions: risk free interest rate: 2.25%; expected dividend yield: 0%: expected life: 5 years; and volatility: 236.79%. The derivative liability was $-0- and $35,138 at December 31, 2009 and December 31, 2008, respectively. NOTE 10-CONVERTIBLE DEBENTURE AND DERIVATIVE LIABILITY On April 16, 2007, the Company issued a Secured Convertible Debenture dated March 30, 2007 (the "Debenture") to YA Global Investments (f/k/a/ Cornell Capital Partners, LP) for the sum of $700,000 in exchange for a previously issued note payable for the same amount. The Debenture has a term of three years, and pays interest at the rate of 5% per annum. Cornell has the right to convert a portion or the entire outstanding principal into the Company's Class A Common Stock at a Conversion Price equal to eighty percent (80%) of the lowest closing Bid Price of the Common Stock during the five (5) trading days immediately preceding the Conversion Date. Cornell may not convert the Debenture into shares of Class A Common Stock if such conversion would result in Cornell beneficially owning in excess of 4.9% of the then issued and outstanding shares of Class A Common Stock. The Conversion Price and number of shares of Class A Common Stock issuable upon conversion of the Debenture are subject to certain exceptions and adjustment for stock splits and combinations and other dilutive events. Subject to the terms and conditions of the Debenture, the Company has the right at any time provided that as of the date of the Holder's receipt of a Redemption Notice (i) the Closing Bid Price of the of the Common Stock, as reported by Bloomberg, LP, is less than the Conversion Price and (ii) no Event of Default has occurred. The Company shall pay an amount equal to the principal amount being redeemed plus a redemption premium ("Redemption Premium") equal to twenty percent (15%) of the principal amount being redeemed, and accrued interest, (collectively referred to as the "Redemption Amount"). During the time that any portion of this Debenture is outstanding, if any Event of Default has occurred, the full principal amount of this Debenture, together with interest and other amounts owing in respect thereof, to the date of acceleration shall become at the Holder's election, immediately due and payable in cash, provided however, the Holder may request (but shall have no obligation to request) payment of such amounts in Common Stock of the Company. Furthermore, in addition to any other remedies, the Holder shall have the right (but not the obligation) to convert this Debenture at any time after (x) an Event of Default or (y) the Maturity Date at the Conversion Price then in-effect. On March 14, 2008, the Company and YA Global Investments agreed that the Company would redeem all amounts outstanding under the Debenture, except for the $186,557 of the outstanding interest remaining on the original notes payable that were originally exchanged for the Debenture. The amount redeemed was $691,021, consisting of the remaining balance of the 38 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 10 -CONVERTIBLE DEBENTURE AND DERIVATIVE LIABILITY (continued) Debenture of $572,815, accrued interest of $32,284, and a redemption premium of $85,922. The Debenture was amended to change amount to $186,557 with a due date of March 14, 2009. The Debenture shall accrue interest at the rate of 15% per annum, and shall be convertible at a conversion price equal to 70% of the lowest closing bid price of the Company’s common stock during the 30 trading days immediately preceding the conversion date. No conversions can be made prior to November 1, 2008. On November 21, 2008, the Company entered into an Amendment Agreement (the "Agreement") between the Company and YA Global Investments LP, f/k/a Cornell Capital Partners, LP. ("YA Global") which paid off in full the Secured Convertible Debenture dated March 30, 2007 (the "Debenture"). Under the terms of the Agreement, the Company paid the sum of One Hundred and Thirty-five Thousand Dollars ($135,000) in full payment of the Debenture with a remaining principal balance of $186,557, with accrued interest of $17,788. The difference of $69,355 was included in other income in the financial statements for the year ended December 31, 2008. The security interest that YA Global held in the assets of the Company was also terminated. In accordance with FASB ASC 815-10 (Prior authoritative literature: SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities", the Company determined that the conversion feature of the Debenture met the criteria of an embedded derivative, and therefore the conversion feature of this Debenture needed to be bifurcated and accounted for as a derivative. The fair value of the embedded conversion was estimated at the date of issuance using the Black-Scholes model with the following assumptions: risk free interest rate: 5.6%; expected dividend yield: 0%: expected life: 3 years; and volatility: 383.29%. The conversion feature of the debenture was recorded as a derivative liability. As such, in March 2007 the Company recorded the conversion options as a liability, recorded a debt discount of $700,000, and charged Other Expense - Loss on Valuation of Derivative for $492,403, resulting primarily from calculation of the conversion price. For the year ended December 31, 2008, the Company recorded a Gain on Valuation of Derivative in the amount of $1,291,631. There was no derivative liability at December 31, 2008 as the convertible debenture has been paid in full. For the year ended December 31, 2009, the Company did not record any Gain or Loss on Valuation of Derivative or amortization of debt discount as the convertible debenture has been paid in full. There was no derivative liability at December 31, 2009 and 2008 as the convertible debenture has been paid in full. 39 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 NOTE 11- INCOME TAXES Deferred income taxes will be determined using the liability method for the temporary differences between the financial reporting basis and income tax basis of the Company’s assets and liabilities.Deferred income taxes will be measured based on the tax rates expected to be in effect when the temporary differences are included in the Company’s tax return.Deferred tax assets and liabilities are recognized based on anticipated future tax consequences attributable to differences between financial statement carrying amounts of assets and liabilities and their respective tax bases. At December 31, 2009 and 2008 deferred tax assets consist of the following: Net operating loss carry forwards $ $ Deferred compensation Deferred tax asset Less: valuation allowance ) ) Deferred tax asset, net $
